Citation Nr: 0507848	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a right shoulder 
disorder.

2.  Entitlement to a compensable rating for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran retired in December 2001, after approximately 20 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which established service connection, in 
part, for disabilities of the right and left shoulders, both 
of which were evaluated as noncompensable (zero percent 
disabling).  The RO in Pittsburgh, Pennsylvania, currently 
has jurisdiction over the veteran's claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The record reflects that in October 2002 the veteran had 
requested a hearing before a Decision Review Office (DRO) in 
conjunction with his appeal, and that such a hearing was 
scheduled for February 2003.  However, in a February 2003 
statement, the veteran's representative noted that he had 
agreed to have this hearing canceled pending a new complete 
VA medical examination.  Nevertheless, the representative 
stated that if the examination failed to shed a positive 
light on the veteran's claim, then it was requested that he 
be rescheduled for a DRO hearing.

The veteran subsequently underwent a VA arranged orthopedic 
examination in March 2003.  However, thereafter the 
noncompensable ratings for his service-connected shoulder 
disorders were confirmed and continued by a July 2003 
Supplemental Statement of the Case (SSOC).

In a March 2005 statement, the veteran's representative 
asserted that the case should be remanded for the veteran to 
be accorded a DRO hearing as the VA examiner's opinion did 
not provide a favorable opinion regarding his claim.  The 
representative asserted that nothing in the record showed 
that the hearing request had been cancelled.

The Board notes that the veteran has a right to a hearing on 
appeal if he so desires, and that the February 2003 statement 
specifically indicated that while he agreed to cancel his DRO 
hearing pending a new VA medical examination, he wanted this 
hearing to be rescheduled if the examination failed to shed a 
positive light on his claim.  As the noncompensable ratings 
for his service-connected shoulder disorders were confirmed 
and continued following this examination, it does not appear 
that this examination shed a positive light on his claim.  
Moreover, his representative contended in the March 2005 
statement that he should be rescheduled for a DRO hearing.  
In accord with procedural due process, the Board concurs that 
the veteran should be rescheduled for a new DRO hearing.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a DRO with respect to the 
issues on appeal.  The veteran should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The purpose of this remand is to insure procedural due 
process.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




